 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) dated the date set forth on the
signature page here, by and between MOJO DATA SOLUTIONS, INC., a Puerto Rico
corporation (the “Company”), and the individual whose name appears on the
signature page here (the “Purchaser”).

 

W I T N E S S E T H

 

WHEREAS, the Purchaser desires and is willing to purchase the securities
(“Securities”) listed on Exhibit A attached hereto from the Company pursuant to
the exemption from the registration requirements of the Securities Act of 1934,
as amended (the “Securities Act”), available under Section 4(a)(2) (formerly
Section 4(2)) promulgated thereunder, subject to the terms and conditions stated
in this Agreement.

 

WHEREAS, the Company is willing to sell the Securities to the Purchaser subject
to the terms and conditions stated in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt, sufficiency and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth herein, the parties to this Agreement mutually agree as
follows:

 

1. Recitals. The facts contained in the foregoing recitals are true, complete
and correct, and the statements made therein accurately reflect the intentions
of the parties hereto. Such recitals are incorporated into this Agreement by
this reference and form an integral part hereof. The parties agree to any and
all terms referred to in such recitals.     2. Purchase and Sale. Subject to the
terms and conditions of this Agreement, Purchaser agrees to purchase the
Securities, in accordance with Exhibit A from the Company, in consideration for
services rendered to the Company and the Company agrees to sell and issue to
Purchaser such Securities as stated in Section 3.     3. Purchase. The Purchaser
hereby purchases the Securities of the Company listed on Exhibit A hereto for
$0.001 per share in consideration for services provided to the Company valued at
the equivalent aggregate purchase price of the Securities on Exhibit A.     4.
Additional Offerings and Nature of Stock Market. The Company may issue
additional stock to any other parties without the prior written consent of the
Purchaser resulting in dilution of Purchaser’s equity position in the Company.
Purchaser acknowledges and agrees that this Agreement is specific to the date
and time it has been provided by the Company. The price per Share offered herein
is subject to changes in the market price of the Company’s common stock and the
nature of the volatility of the stock market. Accordingly, Purchaser
acknowledges that the terms, conditions and offering price provided to others
may or may not reflect the current market trading price or similar terms and
conditions as provided herein for Purchaser.

 



 

 

 

5. Restricted and Control Securities. The Securities purchased under this
Agreement are deemed to be “restricted securities” and “control securities”
under Rule 144 promulgated under the Securities Act and the Securities may not
be resold without registration under the Securities Act or an exemption
therefrom.     6. Use of Proceeds. The Company shall use the proceeds to finance
continuing operations.     7. Representations, Warranties and Covenants of the
Company. The Seller represents and warrants to Purchaser that:       a.
Organization, Good Standing and Qualification. The Company is a corporation
organized, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico. The Company has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted. The Company is duly qualified to transact business in and is in good
standing in each jurisdiction that it conducts business; however, the Company
does not consider selling products and services in a jurisdiction where the
Company has no office or employees or other business activities as transacting
business therein.       b. Authorization. All corporate action of the Company
necessary for the authorization, execution and delivery of this Agreement and
the sale of the Securities to the Purchaser has been taken.       c. Valid
Issuance of Securities. The Securities issued to the Purchaser under this
Agreement will be, when issued, deemed to be duly authorized, validly issued,
fully paid, and non-assessable shares of capital stock of the Company.     8.
Representations. Warranties and Covenants of the Purchaser. The Purchaser
represents and warrants to the Company that:

 

  a. Authorization. All corporate action on the part of Purchaser necessary for
the authorization, execution and delivery of the Agreements and purchase of the
Securities has been taken.         b. Purchase Entirely for Own Account Ability
to Bear Risk. Purchaser is acquiring the Securities investment purposes only and
for Purchaser’s own account, and not as a nominee or agent, and not for resale
or distribution. Purchaser does not have a present intention of selling,
granting any participation in, or otherwise distributing the Securities.
Purchaser’s present financial condition is such that it is under no present or
contemplated future need to dispose of the Securities to satisfy any existing or
contemplated need. Purchaser is capable of bearing the economic risk and the
burden of the purchase of the Securities, including, but not limited to, the
possibility of the complete loss of the purchase amount and the limited
transferability of the Securities, which may make the liquidation of the
Securities impossible for the indefinite future.

 



MOJO D&O SPAPage 2

 

 

  c. Restricted Securities. Purchaser understands that the Securities have not
been, and will not be, registered under the Securities Act or the laws of any
state, by reason of specific exemptions from the registration provisions of the
Securities Act and applicable state law provided by Section 4(a)(2) (formerly
Section 4(2)) of the Securities Act and applicable state law, which exemptions
depend, in part, upon the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations provided for in this Agreement.
Purchaser understands that the Securities are characterized as “restricted
securities” and “control securities” under Rule 144 promulgated under the
Securities Act and that under applicable federal and state securities laws, the
Securities may not be resold without registration under the Securities Act
except under certain limited circumstances.         d. Legends. Purchaser
understands that the Securities, and any securities issued under this Agreement,
may bear one or all of the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS IN RELIANCE UPON CERTAIN
EXEMPTIONS FOR REGISTRATION, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH
A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL
SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES
ACT OF 1933.

 

And any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the Securities represented by the certificate.

 

  e. Accredited Investor. Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.         f.
Knowledge and Experience. Purchaser is experienced in evaluating and making
speculative investments, and has the capacity to protect its interest in
connection with the purchase of the Securities. Purchaser has such knowledge and
experience in financial and business matters in general, and investments in
particular, that it is capable of evaluating the merits and risks of its
purchase of the Securities.

 

MOJO D&O SPAPage 3

 

 

9. Escrow.

 

  a. The parties hereby appoint Philip Magri, Esq. of The Magri Law Firm, PLLC
with offices located at 2642 NE 9th Ave, Fort Lauderdale, FL 33334 as the escrow
agent (the “Escrow Agent”) to perform in accordance with the terms and
provisions of this Agreement. The Securities listed on Exhibit A as being held
in escrow shall be delivered to the Escrow Agent by the Company and held by him
in accordance with this Agreement, including Exhibit A. The Company and
Purchaser agree that the Escrow Agent does not assume any responsibility for the
failure of either party to perform in accordance with this Agreement. The
acceptance by the Escrow Agent of its responsibilities hereunder is subject to
the following terms and conditions, which the parties hereto agree shall govern
and control with respect to the Escrow Agent’s rights, duties, liabilities and
immunities:

 

(1) The Escrow Agent shall release the Securities in accordance with Exhibit A
or as modified in writing and signed by the parties hereto.

 

(2) The Escrow Agent shall have only those duties as are specifically provided
herein, which shall be deemed purely ministerial in nature, and shall under no
circumstance be deemed a fiduciary for any of the other parties to this
Agreement. The Escrow Agent shall not be required to take any action hereunder
involving any expense unless the payment of such expense is made or provided for
in a manner reasonably satisfactory to it.

 

(3) The Escrow Agent shall be protected in acting upon any written notice,
consent, receipt or other paper or document furnished to it, not only as to its
due execution and validity and effectiveness of its provisions, but also as to
the truth and accuracy of any information therein contained, which the Escrow
Agent in good faith believes to be genuine and what it purports to be. Should it
be necessary for the Escrow Agent to act upon any instructions, directions,
documents or instruments issued or signed by or on behalf of any corporation,
fiduciary or individual acting on behalf of another party hereto, which the
Escrow Agent in good faith believes to be genuine, it shall not be necessary for
the Escrow Agent to inquire into the authority of such corporation, fiduciary or
individual.

 

(4) The Escrow Agent shall not be liable for any error of judgment or for any
act done or step taken or omitted by it in good faith, or for anything which it
may do or refrain from doing in connection herewith, except for its own gross
negligence or willful misconduct.

 



MOJO D&O SPAPage 4

 

 

(5) The Escrow Agent may consult with, and obtain advice from, legal counsel in
the event of any question as to any of the provisions hereof or the duties
hereunder, and it shall incur no liability and shall be fully protected in
acting in good faith in accordance with the opinion and instructions of such
counsel. The Company shall reimburse the Escrow Agent for reasonable and
documented costs of such counsel’s services.

 

(6) The Escrow Agent shall neither be responsible for, nor chargeable with
knowledge of, the terms and conditions of any other agreement, instrument or
document between the other parties hereto. This Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Agent shall be inferred from the terms of this Agreement or any other
agreement, instrument or document.

 

(7) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from the
Company or Purchaser Seller which, in its opinion, conflict with any of the
provisions of this Agreement, it shall be entitled to refrain from taking any
action and its sole obligation shall be to keep safely all property held in
escrow until it shall be directed otherwise in writing jointly by the parties or
by a final and non-appealable order of a court of competent jurisdiction.

 

(8) Any corporation or association into which the Escrow Agent may be converted
or merged, or with which it may be consolidated, or to which it may sell or
transfer its escrow business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which it is a party, shall be and become
the successor escrow agent hereunder and vested with all of the title to the
whole property or trust estate and all of the trusts, powers, immunities,
privileges, protections and all other matters as was its predecessor, without
the execution or filing of any instrument or any further act, deed or conveyance
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding. Upon delivery of the Escrow Funds to a successor escrow agent
in accordance with this section, the Escrow Agent shall thereafter be discharged
from any further obligations hereunder. All power, authority, duties and
obligations of the Escrow Agent shall apply to any successor escrow agent.

 

(9) Indemnification of Escrow Agent. The Company and Purchaser shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against any
liability, loss, damage or expense (including, without limitation, reasonable
and documented attorneys’ fees) that the Escrow Agent may incur in connection
with this Agreement and its performance hereunder or in connection herewith,
except to the extent such liability, loss, damage or expense arises from its
willful misconduct or gross negligence.

 



MOJO D&O SPAPage 5

 

 

10. Assignment. The Purchaser, at its discretion, may not assign all, or any,
interest or rights in the Securities, other than to an Affiliate (as defined
under the Securities Act), trust over which the Purchaser has voting and
dispositive control or a family member.     11. Registration Rights. The Company
has not granted or agreed to grant to Purchaser any rights to have any
Securities registered under the Securities Act or registered or qualified with
any other governmental authority.     12. Notices. Any notice required hereunder
to be given by any party shall be in writing and shall be delivered personally
or sent by first class mail or by certified or registered mail, postage prepaid
to the following:

 

The Company:

 

MOJO Data Solutions, Inc.

2105 Plantation Village

Dorado, Puerto Rico 00646

 

The Purchaser:

 

To the address reflected on the books and records of the Company or to such
other address as directed by the Purchaser.

 

13. Miscellaneous.

 

  a. Survival of Warranties. Unless set forth in this Agreement, the warranties
and representations of the Company and Purchaser contained in this Agreement
shall survive the execution and delivery of this Agreement.         b. Transfer
Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.         c. Governing Law and Disputes. This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed under the laws of the Commonwealth of Puerto Rico.
Disputes shall be managed through the American Arbitration Association in Puerto
Rico.         d. Mediation & Arbitration. Both parties acknowledge and agree
that before any legal action at law shall take place, the parties agree to
mediation first, followed by binding arbitration should mediation not result in
a satisfactory conclusion. The rules shall be consistent with the American
Arbitration Association and venue shall be Puerto Rico.

 



MOJO D&O SPAPage 6

 

 

  e. Attorney’s Fees. If any action at law, in equity or otherwise (including
arbitration) is necessary to enforce or interpret the terms of the Agreements,
the prevailing party shall be entitled to recover reasonable attorney’s fees,
costs and necessary expenses.         f. Entire Agreement. This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof and supersede all prior
understandings and agreement with respect to the subject matter hereof. No party
shall be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of such amendment, waiver, discharge or termination is sought.      
  g. Good Faith and Fair Dealing. The parties hereto and their successors and
assigns shall exercise good faith and fair dealing in the performance and
interpretation of this Agreement.         h. Full Disclosure. The Purchaser
acknowledges that it is fully informed in this transaction; that the Company has
given the Purchaser full access to its books, records and personnel and done all
things requested of the Company by the Purchaser in connection with the
Purchaser’s due diligence inquiries relating to purchase of the common stock
share.         i. Legal Counsel. The parties have had the opportunity to
consider the terms of this Agreement with their respective legal counsel and
have either obtained the advice of legal counsel in connection with their
execution hereof or do hereby expressly waive their right to seek legal counsel
in connection with this transaction.         j. Titles and Subtitles. The titles
and subtitles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement.         k.
Severability. In the event that any provision of this Agreement is declared by a
court of a competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision;
provided that no such severability shall be effective it materially changes the
economic benefit of this Agreement to any party.

 

[SIGNATURE PAGE TO FOLLOW]

 

MOJO D&O SPAPage 7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
20th day of September 2013.

 

  COMPANY:         MOJO DATA SOLUTIONS, INC.         By: /s/ Joseph Spiteri    
Joseph Spiteri     Chief Executive Officer, President & Chairman        
PURCHASER:           __________________________________     Signature          
__________________________________     Print Name

 

MOJO D&O SPAPage 8

 

 

Exhibit A

 

MOJO DATA SOLUTIONS, INC.

 

Stockholder: __________________

 

Security*: Number of Shares: Terms:                   Total Shares:     Price
Per Share:  $0.001   Total Purchase Price:    

 

*Deemed to be “restricted securities” and “control securities” pursuant to Rule
144 promulgated under the Securities Act of 1933, as amended, and may only be
sold pursuant to the conditions thereto.

  

MOJO D&O SPAPage 9

 

 